RECEIVED

UNITED STATES DISTRICT COURT

DISTRICT OF ALASKA NOV 03 2020
CLERK, U.S. DISTRICT COURT

° ANCHORAGE, AK
MANETIRONY CLERVRAIN, ETAL * —_—

*

*

VS. * CASE sexes can ees ees

*

*

*

MIKE DUNLEAVY , ET AL

*

Ketek tek kk dk KAKA KER EKER RRAREERRAKERRERERER KARR R ERR RRAERERR ERE ERK KKK

MOTION FOR CONSIDERATION AND COMPELLING IMPOSITION FINANCIAL
BURDEN BY INVOKING THE ANT(S) MOVEMENT ACT (“TAMA”)

SOR IIRC RCI OIRO I TORS CEST SCTE FE Tee Se ea eee ese ee ae eo oe eo a ee oe ao oo oe aa ae a a HE

I. COMES NOW, the plaintiff, Manetirony Clervrain, Pro-Se, or (“The Activist”) or (“The
ANT”), or (“Deportable Alien”), as (“First-Times Offenders”) who is being classified as
dangerous individuals in concentration camps by restrictive means and excessive, and he is
respectfully moves this honorable courts in his behalf and the [Protected Class”| against the
defendants across the country by participating in [“Genocide”] within the (“INA”), or by abusing
immigrants by illegal practice or by violated their own criminal laws pursuant to 18 U.S.C 1091; 18
U.S.C 872; 18 U.S.C 873; 18 U.S.C 1592; 18 U.S.C 2340; 18 U.S.C 1341;18 U.S.C 1961 et seq; 18
U.S.C 2 or by exposing the plaintiff to illegal contracts or false imprisonment; Peonage; Torture ;
and unlawful Criminal Restraint by Means of Physical and Mental Abused by excessive means
Against the Activist that appears to be classified as [“animal”] within their Illegal Laws in violation
of the [Administrative Procedure Act”|; (“APA”); Freedom of Information Act (“FOIA”) [*The

Patent Act’), 35 U.S.C 1, et Seq and [“The Copyright Act”], 17 U.S.C. 1 et seq ...under 5 U.S.C

Case 3:20-cv-00279-RRB Document1 Filed 11/02/20 Page 1 of 10
704; 5 U.S.C 551; 28 U.S.C 1343; 28 U.S.C 1330;28 U.S.C 1651 (a); 28 U.S.C 2101; 28 U.S.C 1361;
28 U.S.C 2241;28 U.S.C 1346 and By the Supreme court rule under 15.8; 18.1; 17.1 and 21 as well
and for the issuance ordinance under Article I; II; II,Rule ; as a Model to prevent Unnecessarily
Removal against Family Unity by means of favorable discretion when the evidence of the records is
substantial without illegal detention; coercive by means of violating Congressional intent within the
Immigration and Nationality Act (“INA”) 8 U.S.C 1101 et Seq.....Which demonstrate congress
intent in light of the circumstances for the enactment of [Zhe Ant Movement Act’|(“TAMA”)
merely to check the judicial discretion in the exercise of the permitted mercy in finding
mitigating circumstances for the [Prohibition Financial burden Act”\(“PFBA”) In other words
With the challenge that the (“BIA”) failure to evaluate the evidence for being targeted or framed is a
matter of facts if that they are part of Criminal enterprise or we question the agencies for justification
on the claims as that the cases presents with an unequivocal demands for evaluating the facts de
novo review for such conspiracy in the present case, of course, Congress has spoke clearly within the
circumstances sufficiently substantial to call for leniency as long as the testimony is substantial on
its face;

1) On his motion filed to his case [ 20-CV-00122], entitle [“Motion for opposition as

Related Matters for controversy by invoking the ant Fair practice Act’| (TAFLA) as additional

evidence;

Case 3:20-cv-00279-RRB Documént1 Filed 11/02/20 Page 2 of 10
2) By the defendants restriction caused the plaintiff the delaying the procedures of the courts
testimony is credible as a matter of law only if it relates to facts that the witness could possibly have
observed; or;

3) To the events which could have occurred under the laws of nature if the defendants had
never acted in such behavior to cause the plaintiff of his constitutional protected right by the first
amendment;

a) On or about June, 29 2020 the court sent an order by alleging that the plaintiff had
violated section 1915(g) of the (PLRA) while in (ICE) custody illegal detention or contradiction with
congress intent;

b) If the restriction by (ICE) and MDC imposed financial burden to mail his motions to
various courts across the country that will be impossible to follow courts orders, or to litigate
controversies;

c) Because of the defendants are retaliating against him because of his allegation, and the
pending complaint is currently preparing and the limitation on law library is another issues making
for questioning;

d) As such the failure is not his fault, if the MDC and (ICE) has not known that congress has

not enacted law to allow them to punish an activist that is intention is to shed the light of such

extensive;

Case 3:20-cv-00279-RRB Document1 Filed 11/02/20 Page 3 of 10
e) Of the conspiracy was an agreement among the defendant employees or contractors to
conspiring by conceal their fraud by any means of restrictive policies or regulation that the force of
the violations;

f)For the purpose to keep the trade secretively across the country, and intimidating him by

illegal detention As the evidence will prevail the action had caused that the severe pain or suffering
be imposed
g) By their practice theory control against a civil detainee, if consider the psychological

hardship and mental anguish he would experience as a torture victim impose new duties or liabilities

on defendants;

1) For certain specified purposes "such ... as obtaining, or to stop his litigation... ora
confession, . . . or intimidating by means of illegal restriction is subject to review against the
defendants;

2) As addition evidence for mass Deportation, and the court is required to assess the filing -
fees against a [“Prisoner’’], and not civilian, but (ICE) official treated the plaintiff like one or as the
objective;

3) The plaintiff ask the courts if it should compel the defendants to allowing to litigate to his

cases or to prove that all the time while in custody he was a victim of criminal activities or violation

of criminal law;

Case 3:20-cv-00279-RRB Document 1 Filed 11/02/20 Page 4 of 10
4) The clerk must ask them the reason that he is being restricted to $ 25 dollars for the
various cases if not more than 100 cases that certainly can not fulfill such obligation unless they
have legitimacy

5) Of Such policy that congress enacted to enact to restrict activist to shed the light of the
criminal enterprise involved the used of illegal detention and coercive tactics used to forestall
deportation;

6) Of course the court must compel the agencies to to explain why he should be restricted to
make copies, which will be contradicted with his case with case [20-CV-348] for the district of
Michigan;

7) As the court has granted to pursue (IFP) to prove his cases, and to served the defendants
without restriction, and the court also said that any pleading must be served to the defendants at the
government

8) Of expenses, and the defendants partners is interfering with the various courts order or
under threat of contempt, should be treated as part of the plaintiff injury in facts for permanent
injunction;

a) The plaintiff ask the court if the law allowing [“Mr.McComes’’| to restrict him to papers,

or envelopes, or even priority mail so that he could track his mail for future mail fraud practice by

technicality;

Case 3:20-cv-00279-RRB Document1 Filed 11/02/20 Page 5 of 10
b) At the various institution when was at the (BOP) facility because of his movement, and for
the defendants to explain what law giving the above individuals to retaliate because of his right to
litigate;

c) of course 25 pages of papers can not ligate over 100 cases across the country , and the
evidence will prevail that the office will have provide him certain amount, and pending complaint if
more;

d) Because the court has granted the plaintiff (IFP) ,we ask if the (USMS) must intervene in
such serious criminal violation by (MDC) for the purpose to prolong his illegal detention by
imposing;

1) Of their personal misconducts that is simply requires an inquiry into whether the
impermissible motive was a "but for" cause of the challenged decision And the same multiple-
motive analysis

2) That is applying in the equal protection of liberty or purports to sanction any particular
limitation on the liberty of the plaintiff to access the courts under circumstances comparable to
those here.

3) In the context of an equal protection action, an exceedingly persuasive no justification is

established by showing at least that the restriction on his mailing serves important governmental

objectives;

Case 3:20-cv-00279-RRB Documeént1 Filed 11/02/20 Page 6 of 10
PRAYER FOR RELIEF

WHREFORE, the plaintiff, [“Manetirony Clervrain”| prays this honorable courts issue an
order for [“Marshall Service”) and for the defendants to served all the courts and for the terminating
his removal procedure while establishing evidence or litigating his cases for the vacatur of his
conviction within his pending [“Motion for International Extraordinary by Questioning the Ants
Criminal Massive Issues for Genocide Reform Act’| (MIGRA), of course the motion stating factual
allegations upon reliefs can be granted, including evidence for the courts to open a new case for
criminal investigation against each prison in contract with the defendants for extortion, but (MDC)
is interfering with his rights to litigate his claims that the defendants are anticipating in a extensive
conspiracy that required justification against genocide and_ his conviction is not aggravated felony
within the scheme Act and presenting evidence that he met all requirement for public ceremony or in
other word a [“U.S National” unless the government can prove that where in the (“INA”) excluding

Minor criminals or traffic violations certain rights and privileges and any other relief’s the court

might find just and proper.

Respectfully Submitted

s/ Manetirony Clervrain

7 ;
Case 3:20-cv-00279-RRB Document1 Filed 11/02/20 Page 7 of 10
Tuesday, June 30, 2020

Manetirony Clervrain

BKN: 19001382

MOORE DETENTION CENTER (“MDC”)
111 S. ALABAMA STREET

OKMULGEE, OK 74447

Note

This courts must review the case along with his case in the Mississippi courts[ 17-CV-00089] as part of
the same controversy for compelling for which the defendants are also collectively liable for all claims as
required by the act of congress. United States v. Public Utilities Commission, 345 U.S. 295, 314, 73'S. Ct.

706, 717, 97 L. Ed. 1020 (1953

8
Case 3:20-cv-00279-RRB Document1 Filed 11/02/20 Page 8 of 10
CERTIFICATION OF SERVICES

THEREBY, The plaintiff [“Manetirony Clervrain”| or the Activist requesting justice, and

.c 2 5 ;
does swear , or declare on this date. x AMA. [29D served the enclosed [Motion(s) for
consideration and compelling imposition financial burden by invoking the Ants movement Act |
(TAMA) on each party to above proceeding and envelop containing the above documents in the
united states addresses to each of them and first class postage or by delivery to a third party

commercial carried for delivery to ;

United States District Court
District of Alaska

222 W 7" Avenue
Anchorage, AK 99513

Respectfully Submitted

s/ Manetirony Clervrain
Monday, June 22, 2020

Manetirony Clervrain

BKN: 19001382

MOORE DETENTION CENTER (“MDC”)
111 S. ALABAMA STREET

OKMULGEE, OK 74447

Note

In such a situation where the restriction is effecting the process of the litigation and of courts he
could not serve the defendants to show cause as required by the rule of the courts .Greenwood v. State
of New York, 842 F.2d 636, 639 (2d Cir. 1988)

9
Case 3:20-cv-00279-RRB Document1 Filed 11/02/20 Page 9 of 10
ra | ett alt Lilie All: Lppe® CHE Be PSS
Sob /| DAO

 

 

      

 

 

Stet HLL AD?

| ies 22-42 19€ LNsoezy hae Y

. ae —_ — jaa os ad 0a oan
in SAE pt on

TBE ON, bl

Case 3:20-cv-00279-RRB Document1 Filed 11/02/20 Page 10 of 10
